BROSKY, Judge,
concurring.
I agree with the result reached by the majority and, to that extent, concur generally with the majority memorandum. However, I cannot agree with the majority that appellant’s third issue has been waived.
Appellant alleges that it was error on the part of the trial court to omit a Melzer calculation in the computation of support. The majority finds this challenge waived due to a failure to raise it in an answer to a request for a hearing de novo. However, a hearing de novo is, in essence, a brand new proceeding. Although it may be a wise practice to alert the court of matters that the parties felt were incor*426rectly done in the underlying proceeding, there is apparently no requirement that one do so. In D’Arciprete v. D'Arciprete, 323 Pa.Super. 430, 470 A.2d 995 (1984), we rejected a party’s argument that the court erred in a de novo hearing in considering the other party’s argument because no exceptions had been taken. We stated that de novo review means “full consideration of the case anew.” The de novo hearing is regarded as a brand new proceeding. Consequently, I cannot agree that appellant’s challenge was waived for failing to raise it in an answer to appellee’s request for a de novo hearing.
Turning to appellant’s third issue, appellant argues that it was an abuse of discretion to exclude a Melzer1 calculation in determining child support. Appellant argues that despite the court’s application of the statewide support guidelines, there remained a necessity that a Melzer calculation also be conducted. I cannot agree. Rather, I believe that a Melzer calculation is no longer necessary when the statewide guidelines are applicable. I base this statement upon the fact that there are several indications that the legislature and Supreme Court have either rejected or abandoned the Melzer approach for the majority of cases where the joint monthly net income is under $8,000.
The statewide support guidelines allow for a relatively quick determination of an individual’s presumptive support obligation taking into consideration the respective earnings of both parents. It presumptively arrives at a figure which allows for the reasonable needs of the child or children consistent with the abilities of the parents to provide support. In short, it provides a convenient and uniform process to arrive at a figure for support taking into consideration all relevant factors consistent with the Commonwealth’s support policies. In this respect, it accomplishes essentially the same thing that the Melzer formula purports to do. However, to the extent that the statewide support guidelines properly advance the support policies of the Commonwealth, the utility of making dual calculations of *427support, one under the guidelines and one under Melzer; is greatly diminished. That is, in the best case scenario the two methods would provide approximately the same support obligation. In the worst case scenario the two methods would provide disparate figures, in which case a second dilemma would surface. Presented with two conflicting numbers the parties would be forced to argue which is the more reasonable and the courts will be forced to choose between the competing figures or engage in a process of compromise.
There are several strong logical suggestions that the legislature’s initiation of the statewide support guidelines represents either an abandonment or rejection of the Melzer approach. It appears indisputable that one of the goals meant to be accomplished by passage of the guidelines is the expedition of support claims. The explanatory comments to the guidelines assert that some of the benefits to be derived from implementation of the guidelines are “resolution of support issues without court involvement” and “support hearings in which the factual and legal issues are more clearly defined.” By implying this much, a preference is being stated that the guidelines be used instead of the current process, i.e. Melzer. In contrast, it is difficult to imagine how the process can be simplified or complications minimized if the guidelines are to be used in conjunction with Melzer.
Additional indicia of the legislature’s intent can be found in the recognition that the statewide guidelines were, to a degree, passed upon the initiative of federal legislation which implicitly finds the same difficulty with support processes throughout the country. Under the Child Support Enforcement Amendments of 1984, P.L. 98-378 and 45 CFR 302.56, states are required to develop guidelines for setting amounts of child support awards. The advisory panel servicing this federal legislation indicated that guidelines can materially improve the adequacy of orders, enhance consistent and equitable treatment of litigants and facilitate *428more efficient adjudication of cases.2 Thus, the legislature’s initiation of a process, the guidelines, which is rather explicitly grounded upon a dissatisfaction with the- present process of support litigation is, in itself, a form of tacit rejection of the current process. But this tacit rejection does not end at this point, there is further evidence of implicit rejection of the individualized approach to determining support obligations, i.e., Melzer.
The statewide guidelines, as adopted, utilize the Income Shares Model developed by the Child Support Guidelines Project of the National Center for State Courts. As stated in the explanatory comment, “[t]hat Model is predicated on the concept that the child should receive the same proportion of parental income that he or she would have received if the parents lived together.” Although both Melzer and the statewide guidelines have as their objective the provision of an appropriate amount of child support, their approach to reaching the applicable figure is bi-polar. Melzer represents an individualized approach focused first on established needs. The guidelines are a more generalized approach which focuses on available income first. The philosophical approaches to reaching the support figure are not truly capable of harmonizing. Therefore, I believe, the adoption of this income shares approach, coupled with the legislature’s indication that emphasis be placed on the net incomes of the parties, represents an implicit rejection of the so-called reasonable needs approach that Melzer supposedly represents in favor of the income shares/proportionate income approach incorporated in the guidelines. Indeed, section 4322 states support “shall be awarded pursuant to a statewide guideline ... so that persons similarly situated shall be treated similarly.” Clearly this is a stated preference against the individualized approach which Melzer provides. Furthermore, the usage of the word “shall” seems to leave little room for discretionary application. Rather, application of the guidelines appears quite mandatory.
*429There is further evidence of an intent to have the guidelines control the support determination at Rule 1910.16-5(d), where it is stated “[t]he guidelines contain two stated limitations based upon monthly net income. First, The Chart of Proportionate Expenditures ... states percentages up to a joint monthly net income of $8,000 only. Consequently, if the parties joint monthly net income exceeds this amount, the case is outside the guidelines and the amount of support is to be determined pursuant to existing case law.” This comment strongly suggests that to the extent the monthly net income is $8,000 or less, the amount of support shall be determined by application of the guidelines and that the guidelines will apply instead of the existing caselaw, i.e., Melzer.
I also believe that the Supreme Court’s choice not to perpetuate the Melzer formula in the guidelines presents evidence that a dual calculation is unnecessary. The guidelines, as they appear in the rules of civil procedure, were drafted by the Supreme Court with full knowledge of the Melzer case. Even though the Supreme Court was setting forth a rather divergent approach to establishing a support obligation and using mandatory language such as “shall,” they did not indicate, in the guidelines, that a Melzer calculation should also be conducted. The Court’s failure to indicate a need for conducting a Melzer review along with a guidelines determination, is itself strong evidence that the Supreme Court does not believe that a Melzer calculation is necessary when the guidelines are utilized.
For the above reasons I believe that there has been established a clear preference and policy that support determinations be governed by the guidelines, and the guidelines only, at least when the income of the parties falls within the $8,000 monthly income limitation set forth in the rules. When the available income is outside this limitation the courts shall utilize the existing caselaw to determine a proper support obligation. Although this theory rests soundly upon the above outlined rationale, I believe the above dissertation would be incomplete if I did not address *430some of the commonly asserted concerns relating to guideline determinations of support.
Critics of guidelines assert them to be too formulated and inflexible to be relied upon to serve an area as important and sensitive as child support. However, I believe these fears are mostly unfounded and unjustified. By definition, the guidelines in consideration here provide a presumptive support obligation which can be rebutted and adjusted. Thus, there remains enough flexibility within the process to fashion an appropriate support obligation depending on the particular circumstances of a given case.
It is indisputable that the guidelines allow for deviation from the figure derived from an application of the grid and requires consideration of other factors. Yet critics seem troubled that if the grid figure is utilized then the support obligation would be determined primarily by the parties income. Despite intimating a philosophical problem with this approach it has never been explained, to my satisfaction, what is so inherently evil or unacceptable about such an approach.
True, Melzer incorporates a specific finding of the child’s reasonable needs. However, the guidelines, by definition, also incorporate a finding of the child’s reasonable needs, albeit a more statistical and generalized finding than under Melzer. By allowing for deviation upon a proper showing, any necessary deviation can be attainable if the parties income allows it. I believe the interests of support litigation can be advanced by clarifying the role of state guidelines and emphasizing the fact that they allow deviation for the circumstances of the particular case.
For the within reasons, I agree that the support order must be affirmed.

. Melzer v. Witsberger, 505 Pa. 462, 480 A.2d 991 (1984).


. See, Development of Guidelines for Child Support Orders, Final Report, March 1987, Robert G. Williams, Ph.D., p. 1-6.